COMMERCIAL LOAN AGREEMENT

BORROWER'S NAME AND ADDRESS: DESCRIPTION OF LOAN:


Applied Digital Solutions, Inc.
400 Royal Palm Way Suite 410
Palm Beach, Florida 33480 ý Term Loan:
$1,000,000.00


DATE OF THIS AGREEMENT: June 27, 2003

--------------------------------------------------------------------------------

THIS COMMERCIAL LOAN AGREEMENT (the “Agreement”) is made as of the date set
forth above, between the above-named Borrower (the “Borrower”) and InfoTech USA,
Inc. (f/k/a SysComm International Corporation), a Delaware corporation, with
offices located at 7 Kingsbridge Road in Fairfield, New Jersey 07004 (the
“Lender”). The Lender has agreed to extend to Borrower, at the Borrower’s
request, the loan(s) described above and may, in its sole discretion and with no
obligation, express or implied, to do so, from time to time hereafter, extend
other loans to Borrower (individually a “Loan” and collectively the “Loans”).
All of the Loans are, together with all other debts, liabilities and obligations
of Borrower to the Lender, direct or indirect, absolute or contingent, now
existing or hereafter arising, hereinafter sometimes referred to as the
“Obligations”. Each Loan is or shall be evidenced by a commercial promissory
note (individually a “Note” and collectively the “Notes”) and each Loan and all
of the other obligations are secured pursuant to a Pledge of Investment
Securities between Borrower and the Lender (the “Pledge”). In connection with
the Loans, the Borrower may execute certain other documents, certificates and
agreements, all of which are, together with this Agreement, the Notes and the
Pledge, sometimes collectively referred to herein as the “Loan Documents”. Each
Loan, whether now existing or hereafter arising, is made upon and subject to the
terms and conditions set forth in the Note evidencing such Loan, the Pledge, the
other Loan Documents and this Agreement. The terms, conditions, representations,
warranties and covenants set forth in this Agreement are in addition to, and not
in limitation of, the terms, conditions, representations, warranties and
covenants set forth in the other Loan Documents. In the event of any conflict
between the terms, conditions, representations, warranties and covenants
contained in the Loan Documents, the term, condition, representation, warranty
or covenant which confers the greatest benefit upon the Lender shall control.
The determination as to which term, condition, representation, warranty or
covenant is more beneficial shall be made by the Lender in its sole discretion
and shall be binding upon the Borrower. In the event the Loan Documents are
modified in the future, the modified terms, conditions, representations,
warranties and covenants shall control in the event of any conflict with any
other terms, conditions, representations, warranties and covenants in the Loan
Documents.

IN CONSIDERATION OF the Loans made or to be made by Lender to the Borrower, and
of all other Obligations of the Borrower to the Lender, Borrower and Lender
hereby agree as follows:

I.      TERM LOAN.    The Term Loan (the “Term Loan”) made available by the
Lender to the Borrower shall be upon and subject to the terms and conditions set
forth in the Term Note evidencing such Loan (hereafter, the “Term Note”), the
other Loan Documents and this Agreement.

II.      FEES.    Borrower agrees to pay the Lender such fees as are provided in
this Agreement, if any.

III.      PAYMENTS.    All payments made by the Borrower of principal and
interest on the Loan, and other sums and charges payable under the Loan
Documents, shall be made to the Lender in accordance with the

LOAN AGREEMENT
Page 2

terms of the respective Loan Documents in immediately available, lawful United
States of America currency at its office set forth above.

IV.      SECURITY.    The Loan and all other Obligations of the Borrower to the
Lender, whether now existing or hereafter arising, shall, at all times, be
secured by a first priority perfected security interest, as required by this
Agreement and the Pledge, in the Collateral (as hereinafter defined), which
security interest shall continue until payment in full of all amounts
outstanding under said Loan and the other Obligations. The term “Collateral” as
used herein shall be deemed to include all investment securities of the Borrower
secured, mortgaged, pledged, assigned or otherwise encumbered or covered by any
of the Loan Documents, including, but not limited to, the Pledge. The Borrower
covenants and agrees to take such further actions and to execute such additional
documents as may be necessary from time to time to enable the Lender to obtain
and maintain the security interests and liens arising under the Loan Documents.
In furtherance of the foregoing, Borrower hereby appoints Lender as attorney
irrevocable with full power to collect, compromise, endorse, sell or otherwise
deal with the Borrower’s accounts and account receivables or proceeds thereof
and to perform the terms of any contract in order to create accounts and account
receivables in Lender’s name or in the name of Borrower, such appointment to be
effective upon default by Borrower.

V.      CONTINUING REPRESENTATIONS AND WARRANTIES.    The Borrower hereby
warrants and represents to the Lender that so long as any of the Obligations are
outstanding:

         A.        Good Standing.    Borrower, if other than a natural person,
is duly organized, validly existing and in good standing under the laws of the
state of organization. Borrower has the power to own its properties and to carry
on its business as now being conducted.

         B.        Authority.    Borrower has full power and authority to enter
into this Agreement and to borrow under the Loan Documents, to execute and
deliver the Loan Documents and to incur the obligations provided for herein and
in the Loan Documents, all of which have been duly authorized by all proper and
necessary corporate or other action. The persons executing the Loan Documents on
behalf of the Borrower has been duly authorized to do so.

         C.        Binding Agreement.    This Agreement and the Loan Documents
constitute the valid and legally binding obligations of the Borrower and are
enforceable in accordance with their terms.

         D.        Litigation.    There are no suits or proceedings of any kind
or nature pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or its assets which, if adversely determined, would have
a material adverse effect on the financial condition or business of the Borrower
and which have not been disclosed in writing to the Lender.

         E.        Conflicting Agreements; Consents.    There is no charter,
bylaw, preference stock or trust provision of the Borrower and no provision(s)
of any existing mortgage, indenture, contract or agreement binding on the
Borrower or affecting its property, which would conflict with, have a material
adverse effect upon, or in any way prevent the execution, delivery or
performance of the terms of this Agreement or the Loan Documents. The Borrower
is not required to obtain any order, consent, approval, authorization of any
person, entity or governmental authority in connection with or as a condition to
the execution, delivery and

LOAN AGREEMENT
Page 3

performance of this Agreement or the Loan Documents or the granting of the
security interests and liens in the Collateral.

         F.        Financial Condition.    The financial statements delivered to
the Lender by the Borrower has been and shall be prepared in accordance with
generally accepted accounting principles, consistently applied, are and will be
complete and correct, and fairly present the financial condition and results of
the Borrower. Other than those liabilities disclosed in writing to the Lender,
there are no liabilities, direct or indirect, fixed or contingent, of the
Borrower which are not reflected in the financial statements or in the notes
thereto which would be required to be disclosed therein and there has been no
material adverse change in the financial condition or operations of the Borrower
since the date of such financial statements.

         G.        Taxes.    Borrower has filed all federal, state and local tax
returns required to be filed by them and have paid all taxes shown by such
returns to be due and payable on or before the due dates thereof.

         H.        Solvency.    Immediately following the funding of the Loan,
the present fair saleable value of the Borrower’s assets will be greater than
the amount required to pay its total liabilities and the amount of the
Borrower’s capital will be adequate in view of the type of business in which it
is engaged. . Borrower has not applied for or consented to the appointment of a
receiver, trustee or liquidator of Borrower or any of its property; Aside from
its indebtedness to IBM Credit LLC: Borrower is not unable, and has not admitted
in writing an inability, to pay its debts as they fall due; Borrower has not
made a general assignment for the benefit of creditors; Borrower has not been
adjudicated a bankrupt or insolvent or filed a voluntary petition in bankruptcy
or a petition or answer seeking reorganization or an arrangement with creditors
or to take advantage of any bankruptcy, reorganization, insolvency, readjustment
of debt, dissolution or liquidation law or statute, or an answer admitting the
material allegations of a petition filed against Borrower in any proceeding
under any such law; and no action has been taken by Borrower for the purpose of
effecting any of the foregoing. No order, judgment or decree has been entered by
any court of competent jurisdiction approving a petition seeking reorganization
of Borrower for all or a substantial part of its respective assets, or
appointing a receiver, sequestrator, trustee or liquidator of Borrower or any of
its property.

         I.        Full Disclosure.    None of the information with respect to
the Borrower which has been or hereafter is furnished to the Lender in
connection with the transactions contemplated hereby is false or misleading with
respect to any material fact, or omits to state any material fact necessary in
order to make the statements therein not misleading.

         J.        Employee Benefit Plans.    The Borrower has not incurred any
material accumulated funding deficiency within the meaning of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), has not incurred
any material liability to the Pension Benefit Guaranty Corporation established
under ERISA (or any successor thereto) in connection with any profit sharing,
group insurance, bonus, deferred compensation, percentage compensation, stock
option, severance pay, insurance, pension or retirement plan or other oral or
written agreement or commitment relating to employment or fringe benefits or
prerequisites for employees, officers or directors of the Borrower (an “Employee
Benefit Plan”), and no Employee Benefit Plan which is subject to ERISA had, as
of its latest valuation date, accrued benefits

LOAN AGREEMENT
Page 4

(whether or not vested) the present value of which exceeded the value of the
assets of such Employee Benefit Plan, based upon actuarial assumptions utilized
for such Plan.

         K.        Location of Records.    All of the books and records are true
and complete copies thereof relating to the accounts and contracts of the
Borrower and shall be kept at Borrower’s principal place of business located at
the address first set forth above (collectively the “Premises”).

         L.        Compliance with Laws.    The Borrower is in compliance in all
material respects with all laws and governmental rules and regulations
applicable to the Collateral and to its businesses, properties and assets.

         M.        Title to Collateral.    Contemporaneous with the closing of
the Loan, and except as provided herein, Borrower has and will at all times have
good and marketable title to the Collateral, free and clear from any liens,
security interests, mortgages, encumbrances, pledges or other right, title or
interest of any other person or entity, except those arising under the Loan
Documents or disclosed to the Lender in the Pledge (“Permitted Encumbrances”).

         N.        Employees.    Borrower has complied with all laws relating to
the employment of labor, including any provisions thereof relating to ERISA,
wages, hours, collective bargaining, the payment of social security and similar
taxes, equal employment opportunity, employment discrimination and occupational
safety and health and is not liable for any arrears of wages or any taxes or
penalties for failure to comply with any of the foregoing.

         O.        Name.    Borrower’s exact legal name is as set forth in the
first page of this Agreement. The chief executive office of the Borrower is
located at the office set forth on the first page of this Agreement.

VI.     AFFIRMATIVE COVENANTS.    Until payment in full of all indebtedness
under the Loan and the other Obligations, the Borrower agrees that, unless the
Lender shall otherwise consent in writing, they will:

         A.        Prompt Payment.    Pay promptly, subject to any applicable
cure or grace period, when due all amounts due and owing to the Lender.

         B.        Use of Proceeds.    Use the proceeds of the Loans only for
the payment of the amount due to IBM Credit, LLC (“IBM”) on or before June 30,
2003, and the receipt from IBM of a complete release of any further obligations
under the Third Amended and Restated Credit Agreement by and among IBM, Digital
Angel Trust and Borrower.

         C.        Maintenance of Existence.    Take all necessary action to
maintain Borrower’s legal existence.

         D.        Maintenance of Business.    Do or cause to be done all things
necessary to maintain and preserve Borrower’s business.

LOAN AGREEMENT
Page 5

         E.        Maintenance of Insurance.    Keep all of Borrower’s
properties (specifically including, but not limited to, the Collateral)
adequately insured against loss or damage by fire and such other casualties and
hazards as the Lender may specify from time to time; maintain adequate Workman’s
Compensation Insurance under applicable laws and Comprehensive General Public
Liability Insurance; and maintain adequate insurance covering such other risks
as the Lender may reasonably specify from time to time hereafter. All insurance
required hereunder shall be effected by valid and enforceable policies issued by
insurers of recognized responsibility authorized to transact business within the
State where the property is located and shall, inter alia, (1) name the Lender
as an additional insured and/or loss payee, (2) provide that no action of the
Borrower shall void any such policy as to the Lender, and (3) provide that the
Lender shall be notified in writing of any proposed cancellation of such policy
at least thirty (30) days in advance thereof and will have the opportunity to
correct any deficiencies justifying such proposed cancellation. For the purposes
of this Paragraph, an insurance policy shall be deemed to be “adequate” if it
provides coverage against such risks and in such amounts as is customarily
carried by owners of similar businesses and properties.

         F.        Inspection by the Lender.    Upon prior notice (other than in
emergencies when no notice shall be required) and during normal business hours,
permit any person designated by the Lender to inspect any of its properties,
including its books, records and accounts (and including the making of copies
thereof and extracts therefrom.

         G.        Notification of Default Under This and Other Loan or
Financing Arrangements.    Promptly notify the Lender in writing of the
occurrence of any Event of Default under this Agreement or any other loan or
financing arrangement.

             H Notification of Litigation.    Promptly notify the Lender in
writing of any litigation that has been instituted or is pending or threatened
which might have a material adverse effect on its continued operations or
financial condition.

         I.        Notification of Governmental Action.    Promptly notify the
Lender in writing of any governmental investigation or proceeding that has been
instituted or is pending or threatened, including, without limitation, matters
relating to the federal or state tax returns of the Borrower compliance with the
Occupational Safety and Health Act or proceedings by the Treasury Department,
Labor Department or Pension Benefit Guaranty Corporation with respect to matters
affecting employee welfare, benefit or retirement programs.

         J.        Maintenance of Records.    Keep adequate records and books of
account, in which complete entries will be made in a manner reasonably
acceptable to the Lender and consistently applied, reflecting all financial
transactions of the Borrower.

         K.        Compliance With Laws.    Comply in all material respects with
all applicable laws, rules, regulations and orders, such compliance to include,
without limitation, paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property;
provided, however, that Borrower shall be entitled to contest the same in good
faith so long as such action, in the Lender’s sole opinion, does not have an
adverse effect upon the Lender’s rights hereunder or the Collateral.

LOAN AGREEMENT
Page 6

         L.        Notification of Material Adverse Changes.    Promptly notify
the Lender in writing of any conditions or circumstances which might have a
material adverse effect on Borrower’s continued operations or financial
condition.

         M.        Additional Financial and Other Covenants.    Borrower shall
deliver to Bank within 5 business days of the filing thereof, copies of any and
all filings made by the Borrower with the Securities and Exchange Commission
(for purposes of this section only, Borrower shall satisfy its “deliver”
requirement by sending such filings by electronic mail to the CFO of the
Lender).

VII.     NEGATIVE COVENANTS.    Until payment in full of all indebtedness under
the Loan and the other Obligations, the Borrower covenants that the Borrower
will not, without the express prior written consent of the Lender:

         A.        Nature and Scope of Business.    Enter into any type of
business other than that in which it is presently engaged or otherwise
significantly change the scope or nature of its business.

         B.        Liens and Mortgages.    Incur, create, assume or suffer to
exist any mortgage, pledge, lien, attachment, charge or other encumbrance of any
nature whatsoever on any of the Collateral, now or hereafter owned, other than:
(1) the security interests or liens granted to the Lender pursuant to the Loan
Documents; (2) deposits under Workmen’s Compensation, Unemployment Insurance and
Social Security laws; (3) liens imposed by law, such as carriers, warehousemen’s
or mechanic’s liens incurred in good faith in the ordinary course of business
and which do not, in the aggregate, have a material adverse effect on the
Borrower’s financial condition or the Collateral; and, (4) the Permitted
Encumbrances.

         C.        Change in Name, Location or Executive Office.    Change its
name or relocate its chief executive office without 30 days prior written
notification to Lender.

         D.        Mergers or Acquisitions.    Merge or consolidate with or into
any other business organization, or acquire, all or substantially all of the
capital stock or property of another person or entity.

         E.        Distributions.    Pay any dividends or make any other
distribution or payment on account of or in redemption, retirement or purchase
of any capital stock.

         F.        Transactions with Affiliates.    Directly or indirectly enter
into or permit to exist any material transaction with any affiliate of Borrower
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliate.

VIII.     CONDITIONS PRECEDENT TO MAKING OF LOANS.    The obligation of the
Lender to make any Loan and make disbursements of the proceeds of the same to
the Borrower is subject to the satisfaction by the Borrower or its
representatives of the following conditions precedent with respect to such Loan:
(1) the Borrower has executed and delivered all of the Loan Documents deemed
appropriate and necessary by the Lender, in form and substance satisfactory to
the Lender; (2) the Borrower’s warranties and representations as contained
herein and in the Loan Documents shall be accurate and

LOAN AGREEMENT
Page 7

complete and Lender has received satisfactory evidence of the same, including,
at Lender’s option, an opinion of Borrower’s legal counsel to that effect; and,
(3) the Borrower shall not be in default under any of the covenants, warranties,
representations, terms or conditions contained in this Agreement or in the Loan
Documents as of the date of entering into such Loan and as of the date of each
disbursement thereunder, and (4) the Borrower shall pay to IBM Credit the sum of
$30 million in full satisfaction and discharge of all obligations owing by the
Borrower.

        Lender’s obligations to extend any Loan to Borrower under this Agreement
shall be subject to the completion of a due diligence review, satisfactory to
the Lender in all respects, including inspection of the Borrower’s financial
control systems and management prepared financial statements.

        In addition to the foregoing, any material adverse change in the
financial condition, operating status or general business prospects of the
Borrower shall void the Lender’s commitment to extend any Loan to the Borrower.

IX.     EVENTS OF DEFAULT; ACCELERATION.    The occurrence of any one or more of
the following events shall constitute a default under this Agreement, each of
the Loan Documents and the Obligations (collectively “Events of Default”): (1)
default by the Borrower in payment on its due date of any principal or interest
called for under the Loan or the Loan Documents, or of other amounts due under
any other of the Obligations, or other event of default under the Loan Documents
or the other Obligations, provided such default is not cured within 15 days
after the due date thereof ; (2) the dissolution, termination of existence,
merger or consolidation of the Borrower or a sale of Borrower’s business or the
Collateral ; (3) the Borrower shall (a) apply for or consent to the appointment
of a receiver, trustee or liquidator of it or any of its property, (b) make a
general assignment for the benefit of creditors, (c) be adjudicated as bankrupt
or insolvent, (d) file a voluntary petition in bankruptcy or a petition or an
answer seeking reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation under any law or statute or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law or statute, or (e) offer or enter into any composition, extension or
arrangement seeking relief or extension of its debts; or (4) proceedings shall
be commenced or an order, judgment or decree shall be entered, without the
application, approval or consent of the Borrower, in or by any court of
competent jurisdiction, relating to the bankruptcy, dissolution, liquidation,
reorganization or the appointment of a receiver, trustee or liquidator of the
Borrower , or of all or a substantial part of its assets, and such proceedings,
order, judgment or decree shall continue undischarged or unstayed for a period
of sixty (60) days.

Upon the occurrence of any Event of Default, the Lender’s commitment to make
further Loans under the Loan Documents or any other agreement with the Borrower
shall immediately cease and terminate and, at the election of the Lender, all of
the Obligations of the Borrower to the Lender, either under this Agreement, the
Loan Documents, or otherwise, will immediately become due and payable without
further demand, notice or protest, all of which are hereby expressly waived.
Thereafter, the Lender may proceed to protect and enforce its rights, at law, in
equity, or otherwise, against the Borrower and any other endorser or guarantor
of the Borrower’s Obligations, either jointly or severally, and may proceed to
liquidate and realize upon any of its Collateral in accordance with the rights
of a secured party under the Uniform Commercial Code, under any Loan Documents,
under any other agreement between the Borrower and the Lender, or under any
agreement between any guarantor or endorser of the Borrower’s Obligations to the
Lender, and to

LOAN AGREEMENT
Page 8

apply the proceeds thereof to payment of the Obligations of the Borrower to the
Lender in such order and in such manner as the Lender, in its sole discretion,
deems appropriate.


X.    MISCELLANEOUS PROVISIONS.

         A.        Entire Agreement; Waivers.    This Agreement, the Schedules
hereto, and the Loan Documents together constitute the entire agreement between
the Borrower and the Lender and no covenant, term, condition or other provision
thereof nor any default in connection therewith may be waived except by an
instrument in writing, signed by the Lender and delivered to the Borrower. The
Lender’s failure to exercise or enforce any of its rights, powers or privileges
under this Agreement or the Loan Documents shall not operate as a waiver
thereof. In the event of any conflict between the terms, covenants, conditions
and restrictions contained in the Loan Documents, the term, covenant, condition
or restriction which confers the greatest benefit upon the Lender shall control.
The determination as to which term, covenant, condition or restriction is more
beneficial shall be made by the Lender in its sole discretion.

         B.        Remedies Cumulative.    All remedies provided under this
Agreement and the Loan Documents or afforded by law shall be cumulative and
available to the Lender until all of the Borrower’s Obligations to the Lender
have been paid in full.

         C.        Survival of Covenants.    All covenants, agreements,
representations and warranties made in this Agreement and in the Loan Documents
shall be deemed to be material and to have been relied on by the Lender,
notwithstanding any investigation made by the Lender or in its behalf, and shall
survive the execution and delivery of this Agreement and the Loan Documents. All
such covenants, agreements, representations and warranties shall bind and inure
to the benefit of the Borrower’s and the Lender’s successors and assigns,
whether so expressed or not.

         D.        Governing Law; Jurisdiction.    This Agreement and the Loan
Documents shall be construed and their provisions interpreted under and in
accordance with the laws of the State of New Jersey. The Borrower to the extent
they may legally do so, hereby consent to the jurisdiction of the courts of the
State of New Jersey and the United States District Court for the State of New
Jersey for the purpose of any suit, action or other proceeding arising out of
any of their obligations hereunder or with respect to the transactions
contemplated hereby, and expressly waive any and all objections they may have to
venue in any such courts.

         E.        Assurance of Execution and Delivery of Additional
Instruments.    The Borrower agrees to execute and deliver, or to cause to be
executed and delivered, to the Lender all such further instruments, and to do or
cause to be done all such further acts and things, as the Lender may reasonably
request or as may be necessary or desirable to effect further the purposes of
this Agreement and the Loan Documents.

         F.        Waivers and Assents.    The Borrower or endorser of the
Borrower’s Obligations to the Lender, hereby waive, to the fullest extent
permitted by law, demand, notice, protest, notice of acceptance of this
Agreement and the Loan Documents, notice of Loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description with respect both to the Loan
Documents and the Collateral. The Borrower assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of Collateral, to the addition or release of
any party or person primarily or secondarily liable, to the acceptance

LOAN AGREEMENT
Page 9

of partial payments thereon and the settlement, compromising or adjusting of any
thereof, all in such manner and at such time or times as the Lender may deem
advisable. Any demand upon or notice to the Borrower that the Lender may be
required or may elect to give shall be mailed by registered or certified mail,
return receipt requested, postage prepaid and shall be effective on the date of
the first attempted delivery thereof by the U. S. Postal Service, as shown on
the registered or certified mail return receipt for such notice addressed to the
Borrower at its address set forth at the beginning of this Agreement at the
address set forth hereinbelow.

         G.        No Duty of the Lender With Respect to the Collateral.    The
Lender shall have no duty as to the collection or protection of Collateral or
any income thereon, nor as to the preservation of rights against prior parties,
nor as to the preservation of any rights pertaining thereto, beyond the safe
custody thereof.

         H.        Election of the Lender.    The Lender may exercise its rights
with respect to Collateral without resorting or regard to other collateral or
sources of reimbursement for the Obligations of Borrower to the Lender.

         I.        Person.    The term “Person” shall mean an individual,
corporation, partnership, joint venture, association, estate, joint stock
company, trust, organization, business, or a government or an agency or
political subdivision thereof.

         J.        Assignment.    If, at any time, by assignment or otherwise,
the Lender transfers its rights in any of the Borrower’s Obligations and its
rights in Collateral therefor, in whole or in part, such transfer shall carry
with it the powers and rights of the Lender under this Agreement, the Loan
Documents and the Collateral so transferred and the transferee shall become
vested with such powers and rights whether or not they are specifically referred
to in the instrument evidencing the transfer. If, and to the extent that the
Lender retains such rights and Collateral, the Lender shall continue to have the
rights and powers herein set forth with respect thereto. This Agreement and the
Loan Documents shall be binding upon and inure to the benefit of the Lender, the
Borrower, its successors, assigns, heirs and personal representatives; provided,
however, the rights and obligations of the Borrower is not assignable, delegable
or transferable without the consent of the Lender. All of the rights of the
Lender under this Agreement and the Loan Documents shall inure to the benefit of
any participating lender or lenders and its or their successors and assigns.

         K.        Expenses; Proceeds of Collateral.    The Borrower covenants
and agrees that they shall pay to the Lender, on demand, any and all
out-of-pocket expenses, including attorneys’ fees, court costs, sheriffs’ fees
and other expenses incurred or paid by the Lender in protecting and enforcing
its rights under this Agreement, the Loan Documents, and the other Obligations,
including the costs of preparation of this Agreement and the Loan Documents, and
any amendments, modifications, consents or waivers in respect thereof, and all
filing, auditing, accounting and appraisal fees. After deducting all of said
expenses and the reasonable expenses of retaking, holding, preparing for sale,
selling and the like, the residue of any proceeds of collections or sale of
Collateral shall be applied to the payment of principal of or interest on
Obligations of the Borrower to the Lender in such order or preference as the
Lender may determine and any excess shall be returned to the Borrower (subject
to the provisions of the Uniform Commercial Code) and the Borrower shall remain
liable for any deficiency.

         L.        The Lender’s Right of Offset.    The Borrower hereby grants
the Lender a continuing security interest in, and the right to set off against,
any deposits or other sums at any time credited or due from the

LOAN AGREEMENT
Page 10

Lender to the Borrower and any securities or other property of the Borrower
which at any time are in the possession of the Lender, for the payment of any
Obligations due the Lender. The Lender may apply or set off such deposits or
other sums against the Borrower’s Obligations whether or not the Collateral is
considered by the Lender to be adequate. The Borrower expressly grants to the
Lender the right to set off and apply such deposits and sums without having to
resort to recourse to any other Collateral in which the Lender has a security
interest.

         M.        Notices.    All notices, requests, demands and other
communications provided for hereunder shall be in writing (including telegraphic
communication) and shall be either mailed by certified mail, return receipt
requested, or delivered by overnight courier service, to the applicable party at
the addresses set forth in this Agreement.

         N.        Savings Clause.    Any provision of this Agreement or any of
the Loan Documents which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

         O.        Term of this Agreement.    This Agreement shall remain in
full force and effect until all of the Obligations have been paid in full and
all of the terms, conditions and covenants under the Loan Documents have been
performed.

        LENDER AND BORROWER EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS
A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER CONSULTING
OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE
TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT
OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY LENDER OR
BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM.

IN WITNESS WHEREOF, the Lender and the Borrower have executed this Agreement as
of the day and year first above written.

WITNESS: INFOTECH USA, INC.



   /s/ NINFA S. HERNANDEZ

--------------------------------------------------------------------------------

By:    /s/ J. ROBERT PATTERSON

--------------------------------------------------------------------------------

Name & Title:
Duly Authorized


LOAN AGREEMENT
Page 11




WITNESS: APPLIED DIGITAL SOLUTIONS, INC.



  /s/ MICHAEL KRAWITZ

--------------------------------------------------------------------------------

By:   /s/ SCOTT SILVERMAN

--------------------------------------------------------------------------------

Name & Title:        Scott Silverman,
Duly Authorized     Chairman & CEO
